Deny Writ and Opinion Filed June 28, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00782-CV

                             IN RE CHARLES JONES, Relator

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-12-2015

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Francis
       Relator contends the trial judge erred in granting a petition for bill of review. The facts

and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown he is entitled to the relief requested. See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
130782F.P05